OPINION OP THE COURT. PARKER, J. Upon tbe trial oí tbe defendant be was represented by two counsel, both of whom desired to address tbe jury, wbicb tbe court refused. Tbis was error in view of tbe positive provision of tbe statute granting tbis right. Compiled Laws, sec. 2899. Tbe action of tbe court deprived tbe defendant of a substantial right wbicb was of great importance to him. Where two counsel appear it is quite usual to divide tbe work of addressing tbe jury, one counsel devoting himself to one part of tbe case and tbe other to tbe remainder. Doubtless tbis statute was not called to tbe attention of tbe trial court. We feel compelled, however, to bold that tbe action of tbe trial court was prejudicial to tbe rights of tbe defendant, and that tbis canse must be reversed for tbis reason, and it is’ SO' ordered. Mills, C. J., McFie and Baker, JJ., concur. McMillan, J., having tried tbis case below took no part in tbis decision.